Citation Nr: 1014252	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  07-00 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Puget Sound 
Health Care System in Seattle, Washington


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private medical expenses incurred at a non-VA medical 
facility, for services rendered from September 26, 2005, to 
September 27, 2005.  

REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1965 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 decision by the above Department 
of Veterans Affairs (VA) Health Care System (HCS).

The Veteran and his wife provided testimony at a June 2009 
Travel Board hearing before the undersigned at the Seattle VA 
Regional Office (RO).  A transcript is associated with the 
claims folder.  Thereafter, the Board remanded this claim for 
further development in August 2009.  The development 
requested has been completed, and the claim is now 
appropriate for appellate review.


FINDINGS OF FACT

1.  The Veteran received treatment at a private facility, 
S.V. Hospital, from September 25, 2005, to September 27, 
2005, for a non-service-connected disability, without first 
obtaining VA approval to receive such treatment at Government 
expense.

2.  The Veteran was stable enough to be transferred to a VA 
or Federal facility on September 26, 2005, and a VA facility 
was feasibly available to admit him.


CONCLUSION OF LAW

The criteria for payment or reimbursement for the cost of 
unauthorized private medical expenses incurred on September 
26, 2005, to September 27, 2005 at S.V. Hospital have not 
been met.  38 U.S.C.A. §§ 1725, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 17.1000-17.1002, 17.1005 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Congress, in enacting the statute, noted the importance of 
balancing the duty to assist with "the futility of requiring 
VA to develop claims where there is no reasonable possibility 
that the assistance would substantiate the claim."  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  Where the law, and 
not the evidence, is dispositive of a claim, the VCAA is not 
applicable.  Id. (VCAA not applicable to a claim for non-
service-connected pension when the claimant did not serve on 
active duty during a period of war, as required by law).  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that when the interpretation of a statute is dispositive of 
the issue on appeal, neither the duty-to-assist nor the duty-
to-notify provisions of the VCAA are implicated.  Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 5-2004 
(June 23, 2004).

Because the law is dispositive in the instant appeal, the 
Board finds that the provisions of the VCAA are not 
applicable to this Veteran's claim.  Nonetheless, we do note 
that the November 2006 Statement of the Case (SOC) and August 
2009 Board remand included the laws and regulations 
pertaining to entitlement to payment or reimbursement for 
medical expenses incurred at a non-VA facility.  The 
appellant was given opportunities to submit additional 
evidence after issuance of the SOC and after the Board 
remand, and has not identified any additional pertinent 
evidence which should have been obtained.  

The Board concludes that no further notification or 
development of evidence is required.  Therefore, no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional 
benefits flowing to the Veteran.  The Court of Appeals for 
Veteran Claims has held that such remands are to be avoided.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Payment/Reimbursement

A.  Applicable Law

There are two sections of the United States Code under which 
a veteran may receive payment or reimbursement of private 
medical/hospital expenses which were not pre-approved by VA 
authorized personnel. 

First, under 38 U.S.C.A. § 1728(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 17.120 (2009), such payment or reimbursement is 
available where - 

(a) The care and services rendered were either:

(1)  for an adjudicated service-connected disability, 
or

(2)  for a non-service-connected disability associated 
with and held to be aggravating an adjudicated service-
connected disability, or

(3)  for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a 
service-connected disability, or

(4)  for any injury, illness, or dental condition in 
the case of a veteran who is participating in a 
rehabilitation program and who is medically determined 
to be in need of hospital care or medical services for 
reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 
17.48(j)) (2000); and

(b)  The services were rendered in a medical emergency of 
such nature that delay would have been hazardous to life 
or health; and

(c)  No VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.

As to the above criteria, the Court of Appeals for Veterans 
Claims has held that, given the use by Congress of the 
conjunctive "and," "all three statutory requirements would 
have to be met before reimbursement could be authorized."  
Malone v. Gober, 10 Vet. App. 539, 542 (1997).

Second, under 38 U.S.C.A. § 1725 (West 2002 & Supp. 2009); 
and 38 C.F.R. §§ 17.1000-1003 (2009), enacted as part of the 
Veterans Millennium Health Care and Benefits Act, Public Law 
No. 106-177, 113 Stat. 1553 (1999) (effective from May 29, 
2000), to be entitled to the payment for emergency care, the 
evidence must meet all of the following criteria:

(a)  The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b)  The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) 
that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect 
the absence of immediate medical attention to result in 
placing the health of the individual in serious jeopardy, 
serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before hand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center);

(d)  The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the veteran could not have been safely 
transferred to a VA or other Federal facility;

(e)  At the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system and 
had received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f)  The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g)  The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition cannot 
be met if the veteran has coverage under a health-plan 
contract but payment is barred because of a failure by the 
veteran or provider to comply with the provisions of that 
health-plan contract, e.g., failure to submit a bill or 
medical records within specified time limits, or failure 
to exhaust appeals of the denial of payment); 

(h)  If the condition for which the emergency treatment 
was furnished was caused by an accident or work-related 
injury, the claimant has exhausted without success all 
claims and remedies reasonably available to the veteran or 
provider against a third party for payment of such 
treatment; and the veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the veteran's liability to the provider;

(i)  The veteran is not eligible for reimbursement under 
38 U.S.C.A. § 1728 for the emergency treatment provided 
(38 U.S.C.A. § 1728 authorizes VA payment or reimbursement 
for emergency treatment to a limited group of veterans, 
primarily those who receive emergency treatment for a 
service-connected disability).

With regard to questions of payment for expenses which have 
not been pre-authorized, whether a "medical emergency" 
exists is a medical question best answered by a physician.  
See Cotton v. Brown, 7 Vet. App. 325, 327 (1995).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

The record shows that the Veteran was treated at S.V. 
Hospital, a non-VA facility, from September 25, 2005, to 
September 27, 2005, for injuries he sustained in a motorcycle 
accident.  

An admission note from the S.V. emergency department 
indicates that the Veteran arrived by ambulance on September 
25, 2005, and his chief complaint was right ankle pain.  He 
had struck the rear end of a truck while riding his 
motorcycle.  He could only vaguely recall the accident, 
because he lost consciousness briefly afterwards.  He denied 
lightheadedness, dizziness, or visual disturbance.  It was 
noted that the Veteran usually obtained medical care at the 
VA hospital.  On physical examination, there was obvious 
deformity of the right ankle, with swelling and bony 
deformity noted on X-ray.  Specifically, X-rays showed a 
complex right fracture/dislocation.  Chest X-rays showed no 
acute cardiopulmonary disease.  The note indicates that he 
remained stable throughout his stay, and his discomfort was 
treated with morphine and Dilaudid.  The ankle was reduced 
and a posterior splint obtained.  The assessment was a closed 
right ankle fracture with mortise disruption.  He was 
admitted, and an outpatient open reduction internal fixation 
was anticipated.  

When the Veteran sought payment for the costs of that 
hospitalization and treatment, the director of Health Plan 
Management of the Puget Sound Health Care System reviewed the 
bills from S.V. Hospital and determined that, although the 
Veteran's initial admission was on an emergency basis, his 
condition had become stable enough for him to be transferred 
to a VA facility on September 26, 2005.  The HCS therefore 
allowed payment for treatment rendered on September 25, 2005, 
but denied reimbursement from the point the Veteran was found 
to be stable on September 26, 2005, on the basis that he 
could have transferred to a VA facility.  

The Board first notes that the Veteran does not meet the 
criteria for payment or reimbursement of medical expenses 
under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120, as he was 
not treated for a service-connected condition and he did not 
have a total service-connected disability rating.  In fact, 
at the time of his hospitalization, the Veteran had service 
connection for posttraumatic stress disorder, evaluated at 70 
percent effective from June 30, 2003, but had no other 
service-connected disabilities. 

Next, the Board has considered whether the Veteran met the 
criteria under 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 for 
the treatment rendered to him on September 26 and September 
27, 2005.  

The primary question before the Board is whether the 
Veteran's claim for payment or reimbursement for medical care 
beyond the initial emergency evaluation and treatment was for 
a continued medical emergency of such a nature that he could 
not have been safely discharged or transferred to a VA or 
other Federal facility (the medical emergency lasts only 
until the time the Veteran becomes stabilized).  VA 
regulations limit payment or reimbursement to treatment for 
medical emergencies.  See 38 C.F.R. §§ 17.1002(d), 
17.1005(b).  

Based on the September 25, 2005 admission note, and 
specifically the statement that the Veteran was stable 
throughout his hospital stay, the Board finds that the weight 
of the evidence is against a finding that the Veteran was 
still in a state of medical emergency on September 26, 2005, 
such that he could not have been safely transferred to a VA 
or Federal facility.  There is no indication in the medical 
records from S.V. Hospital that the Veteran received any 
emergency treatment after September 25, 2005.

In this regard, the Board also notes that a VA facility was 
available for the Veteran to be transferred to on September 
26, 2005.  As mentioned above, the Board remanded this claim 
in August 2009, because the October 2005 form entitled 
"Review of Claim" has a box marked "No" next to "VA 
facilities available?"  Thus, the record was unclear as to 
whether there was actual feasible availability within the VA 
Puget Sound Health Care System for the Veteran to have been 
treated at any time between September 25, 2005, and September 
27, 2005.  The subsequent September 2009 Supplemental 
Statement of the Case (SSOC) states that the box indicating 
that VA facilities were not available was in reference to the 
emergency room only, as the distance from the Veteran's 
accident was too far from any VA facility for VA to provide 
emergency care.  However, after, the Veteran's initial 
emergency treatment, it was determined that the Veteran's 
condition was no longer critical and he could then have been 
transferred.  Thus, there is no indication that VA facilities 
were not available for the Veteran's transfer.

Finally, the Board acknowledges the Veteran's January 2006 VA 
Form 9 wherein he states that his wife called the phone 
number on the Veteran's VA medical card and was told that she 
merely needed to notify VA of any emergency treatment 
received outside VA facilities, and that she was not told 
that the Veteran should be transferred to a VA facility upon 
stabilization.  The Veteran submitted a portion of a phone 
bill with the name "Dave Carr" at the top and highlighted a 
particular nine-minute phone conversation that took place on 
September 26, 2005, indicating that it was his wife's call to 
VA.  However, there is no documentation of any conversation 
between any VA representative and the Veteran or his wife, 
nor is there confirmation that the telephone number 
highlighted is that of a VA facility.  

The Board is sympathetic to the Veteran's contentions; 
however, the Board cannot grant the Veteran's claim unless 
the facts of the case meet all the requirements under 38 
C.F.R. § 17.1002.  Because the Veteran has failed to meet the 
requirement that the care provided to him beyond the initial 
emergency evaluation and treatment was for a continued 
medical emergency under 38 C.F.R. § 17.1002(d), the Board 
must deny the claim.  Where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  For these reasons, the Board 
finds that the Veteran's claim is without legal merit.

To the extent that the Veteran suggests that VA had an 
obligation to inform him about his basic eligibility or 
ineligibility for reimbursement of private medical expenses, 
the remedy for breach of such obligation could not involve 
payment of benefits where statutory eligibility requirements 
for those benefits were not met.  See Harvey v. Brown, 6 Vet. 
App. 416, 424 (1994).


ORDER

Entitlement to payment or reimbursement of unauthorized 
private medical expenses incurred at a non-VA medical 
facility, for services rendered from September 26, 2005, to 
September 27, 2005, is denied.  



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


